DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed October 12, 2021, has been entered in full.  Claims 1-9 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Wang’ (“A 3-D Region-Growing Motion-Tracking Method for Ultrasound Elasticity Imaging,” 2018) is similar to the claimed invention in that, for example, it selects seed points from an ROI based on a maximum absolute displacement difference metric (Pages 1639-1640, Step 1); performs guided search using known displacement, IP, and BP sets (Pages 1640-1641, Step 2); and uses the results to calculate an ultrasonic strain image (Figure 2, last step; Figure 4).  However, Wang does not teach all elements of the claimed invention.  A first difference is that Wang does not use a sum of (Pages 1639-1640, step 1).  A second difference is that Wang does not conduct any local polynomial fitting.
Regarding the first difference, ‘McCormick’ (“Bayesian Regularization Applied to Ultrasound Strain Imaging,” 2011) does teach replacing a cross-correlation similarity metric with a posterior probability metric (Section II.A., especially first two paragraphs).  McCormick teaches that its techniques for transforming a similarity metric into a probability distribution “allows use of the similarity metric’s weight in determining displacements to vary dynamically depending on local uncertainty” and that this advantageously “improves robustness of the local estimated displacements” (Page 1618, second paragraph).  It would have been obvious to one of ordinary skill in the art to replace the cross-correlation similarity of Wang with the posterior probability of McCormick, and correspondingly replace the MCCS with MPPS, in order to advantageously improve the robustness of the local estimated displacements in Wang.  For at least these reasons, McCormick cures the first difference of Wang noted above.
Regarding the second difference, ‘Ye’ (“A Model-Based Displacement Outlier Removal Algorithm for Ultrasonic Temperature Estimation,” 2008) does teach techniques for outlier removal in ultrasonic displacement measurements by carrying out local polynomial fitting (Sections II.A-B), determining whether a displacement difference of a point is higher than a threshold (Section II.C, first and second paragraphs), and, if it is, replacing the displacement estimation value of the point with a fitting value (Section II.C, second paragraph, “the outliers are replaced by the expectation of the model”).  However, Ye does not cure the second difference of (Section II.C), rather than by comparing the displacement difference of a displacement estimation point to its neighborhood point as required by the claimed invention.  Second, there is not sufficient evidence to show that it would have been obvious to one of ordinary skill in the art to modify Wang (or Wang in view of McCormick) with the outlier detection and removal of Ye.  Ye is specifically directed to addressing outliers caused by tissue distortions during HIFU thermal therapy (Section I, first paragraph), but Wang makes no mention of HIFU thermal therapy and instead focuses on evaluation of breast lesions (e.g. Introduction, first two paragraphs; Page 1643, “Human patient experiment”).  It does not appear that there would be any motivation or expectation of success for one of ordinary skill in the art to apply an outlier removal technique adapted for use during HIFU thermal therapy to an ultrasound displacement measurement technique used for evaluating breast lesions.
In summary, neither Wang, nor McCormick, nor Ye, nor any other identified prior art discloses, teaches, suggests, or otherwise renders obvious the combination of elements recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following references made of record and not relied upon are considered pertinent to applicant's disclosure.
‘Chen’ (“Noise analysis and improvement of displacement vector estimation from angular displacements,” 2008)
Teaches a noise metric calculated based on difference between a displacement estimate and local second-order polynomial fit – Page 2010, Section II.C., second paragraph
‘Jiang’ (“A Fast Hybrid Algorithm Combining Regularized Motion Tracking and Predictive Search for Reducing the Occurrence of Large Displacement Errors,” 2011)
Teaches a noise metric calculated based on difference between a displacement estimate and local first-order polynomial fit – Page 732, second-to-last paragraph
‘Jiang’ (“Ultrasonic Methods of Assessment of Tissue Motion in Elastography,” 2018)
Teaches background on ultrasonic tissue displacement measurement techniques
‘Peng’ (“Augmented Region-Growing-Based Motion tracking Using Bayesian Inference for Quasi-Static Ultrasound Elastography,” 2020)
Discloses a technique similar to steps 1 and 2 of claim 1 – Figure 1
Is not available as prior art
‘Wen’ (“Augmenting 3D Ultrasound Strain Elastography by combining Bayesian inference with local Polynomial fitting in Region-growing-based Motion Tracking,” 2021)
Discloses a technique that is substantially the same as the claimed invention
Is not available as prior art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669